Citation Nr: 0124454	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-01 434	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals September 1980 decision which found that 
evidence submitted since a March 1962 RO denial did not 
establish a new factual basis meriting allowance of the 
reopened claim.  



REPRESENTATION

Moving party represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The moving party served on active duty from June 1957 to 
April 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on motion by the moving party alleging clear 
and unmistakable error (CUE) in a September 1980 Board 
decision.  

In an October 1999 decision, the Board determined that the 
September 1980 Board decision did not contain CUE.  The 
moving party was notified of that decision and filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In a 
March 2001 decision, the Court granted a Joint Motion for 
Remand and vacated the Board's October 1999 decision in light 
of the recent enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter "the VCAA").  The matter was remanded to the 
Board for further consideration in light of the VCAA.

In a June 2001 letter from the Board, the moving party's 
representative was informed that the case had been returned 
to the Board and that additional argument and evidence in 
support of the motion alleging CUE should be forwarded to the 
Board within 90 days of the date of the letter.  In response 
to the Board's letter, the moving party's attorney submitted 
a copy of his brief filed with the Court.  He also requested 
that if the Board did not issue a decision in the moving 
party's favor, that the case be remanded to the agency of 
original jurisdiction for compliance with the duty to inform 
under the VCAA.  


FINDINGS OF FACT

1.  Service connection for an acquired eye disorder was 
initially denied by an unappealed rating decision of the 
Regional Office (RO) in March 1962.

2.  In September 1980, the Board issued a decision holding 
that the denial of service connection for an eye disorder in 
March 1962 was final as it was adequately supported by the 
record; the Board further concluded that the additional 
evidence submitted since the RO's denial of service 
connection for an eye disorder in March 1962 did not 
establish the in service origin or worsening of an acquired 
eye disorder. 

3.  The Board's September 1980 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's September 1980 decision did not contain CUE.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7111 (West Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
However, in Livesay v. Principi, No. 00-51, slip op. at 17 
(U. S. Vet. App. Aug. 30, 2001) (en banc), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the VCAA does not apply 
to CUE motions.  Thus, the provisions of the new law are not 
for application in the instant case.  

The Board notes that the moving party's representative has 
requested that the Board remand this case to the agency of 
original jurisdiction.  However, the Board has original 
jurisdiction over a motion for review of a prior Board 
decision on the basis of CUE.  See 38 U.S.C.A. § 7111.  With 
the limited exception of an administrative referral under 38 
C.F.R. § 20.1405(e) to assure the completeness of the record, 
there is no basis for a remand to the RO for procedural or 
evidentiary development.  See 38 C.F.R. §§ 20.1400, 20.1404, 
20.1405.  The Board finds nothing in the record to warrant 
the need for an administrative referral of this matter 
pursuant to 38 C.F.R. § 20.1405. 

Background

In September 1980, the Board issued a decision holding that 
the evidence supported the decision of the RO in March 1962 
to deny service connection for an eye disorder.  The Board 
cited to evidence of record in March 1962, pointing out that 
myopia, refractive error, was noted at the examination for 
entry into service.  The Board further found that there was 
no documentation of an acquired eye disorder in service and 
that the separation examination reported myopia with the 
visual acuity reported at separation attributed to the normal 
progression of myopia.  The Board additionally pointed out 
that at the time of the March 1962 determination, macular 
degeneration, an acquired eye disorder, was reported as early 
as October 1961, but no acquired eye disorder was documented 
prior to late 1961.  The Board held that the March 1962 
decision was adequately supported and thus final.  

The Board in 1980 then went on to find that evidence received 
since March 1962 did not effectively establish the in service 
origin of an acquired eye disorder.  "Consequently," stated 
the Board, "the claim for service connection for an eye 
disorder must remain in denied status."   

In its conclusion of law, the Board held that March 1962 RO 
determination was final and that the additional evidence does 
not establish a new factual basis meriting "allowance of the 
reopened claim."   The Board cited law and regulations 
governing both new and material evidence (38 U.S.C.A. § 4005 
(West 1980); 38 C.F.R. § 3.105(a) (1980)) as well as those 
governing the criteria for granting service connection (38 
U.S.C.A. §§ 310, 353 (West 1980); 38 C.F.R. §§ 3.102, 
3.306(b), 3.303(c) (1980)).  The decision entered by the 
Board was that "[t]he claim for service connection remains in 
a denied status.  Accordingly, the benefits sought on appeal 
are denied." 


Analysis

The crux of the extensive arguments initially raised by and 
on behalf of the moving party is that there was CUE in the 
September 1980 Board decision in that it should have been 
found that new and material evidence had been submitted to 
reopen the claim for service connection for an eye disorder 
and that the Board should have ultimately granted the claim 
on the merits.  Specifically, in a January 1999 statement, it 
was argued that the evidence of record in 1980 clearly 
differentiated between the symptomatology of macular 
degeneration and myopia and showed that symptomatology of 
macular degeneration secondary to generalized pigment 
epithelial dystrophy did manifest during active duty.  It was 
argued that macular degeneration was diagnosed several months 
after separation from service and that the veteran's in-
service problems were misdiagnosed as myopia when they were 
actually due to macular degeneration.  It was asserted that 
new and material evidence was submitted subsequent to the 
initial denial of the claim in 1962.  It was noted that in 
1979 a private physician opined that the current diagnosis of 
macular degeneration secondary to a generalized pigment 
epithelial disorder was not related to or caused by myopia; 
the etiology was unknown, and the progression was 
indeterminable.  It was further noted that a lay statement by 
B. C. in July 1978 described the veteran's specific symptoms 
while on board a Navy ship and it was argued that those 
symptoms were earlier described by physicians in statements 
dated in 1960 and 1961 as being due to retinitis punctata 
albescens.  

It was additionally maintained that private physicians noted 
the symptoms of night blindness that the veteran reported 
during service to be symptoms of retinitis punctata albescens 
in 1960 and 1961, and in a VA medical report dated in 1962.  
Furthermore, another physician expressly stated in 1960 that 
the veteran's visual acuity loss was due to macular 
degeneration that was an acquired eye disease.  

Unfortunately, the Board must conclude that moving party's 
claim fails to establish CUE.  Rule 1403, which is at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific
and rare kind of error.  It is the kind of error, 
of fact or of law,
that when called to the attention of later 
reviewers compels
the conclusion, to which reasonable minds could not 
differ,
that the result would have been manifestly 
different but for
the error.  Generally, either the correct facts, as 
they were
known at the time, were not before the Board, or 
the statutory
and regulatory provisions extant at the time were 
incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear
and unmistakable error in a prior Board decision 
must be
based on the record and the law that existed when 
that 
decision was made.

(2) Special rule for Board decisions issued on or 
after July 21,
1992. For a Board decision issued on or after July 
21, 1992,
the record that existed when that decision was made 
includes
relevant documents possessed by the Department of 
Veterans
Affairs not later than 90 days before such record 
was 
transferred to the Board for review in reaching 
that decision,
provided that the documents could reasonably be 
expected to
be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To
warrant revision of a Board decision on the grounds 
of clear
and unmistakable error, there must have been an 
error in the
Board's adjudication of the appeal, which, had it 
not been
made, would have manifestly changed the outcome 
when it 
was made.  If it is not absolutely clear that a 
different result
would have ensued, the error complained of cannot 
be clear
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable
error.--(1) Changed diagnosis.  A new medical 
diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to
assist.

(3) Evaluation of evidence.  A disagreement as to 
how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error
does not include the otherwise correct application 
of a statute
or regulation where, subsequent to the Board 
decision 
challenged, there has been a change in the 
interpretation of
the statute or regulation.  

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of a prior Board decision on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the Court.  More specifically, it was observed that Congress 
intended that the Department of Veterans Affairs (VA) adopt 
the Court interpretation of the term "CUE."  Indeed as was 
discussed in the notice of proposed rulemaking (NPRM), 
63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill 
that became law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 6, 1997) (remarks of 
Rep. Evans, sponsor of H. R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek guidance 
as to the existence of CUE in prior Board decisions based on 
years of prior Court decisions regarding CUE, such as Fargo 
v. Brown, 6 Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that
time, were not before the adjudicator (i.e., more than a
simple disagreement as to how the facts were weighed
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the 
error
must be "undebatable" and the sort "which, had it not 
been
made, would have manifestly changed the outcome at 
the time it was made," and (3) a determination that 
there
was CUE must be based on the record and law that 
existed at the time for the prior adjudication in 
question."

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3Vet. App. 310, 313-314 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenhemier v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific kind of 'error.'"  
Fugo, 6 Vet. App. at 43.  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The moving party and his representative have disputed the 
conclusions and findings reached by the Board in September 
1980.  Their arguments, however, essentially dispute the 
weighing and evaluation of the evidence and cannot form a 
valid basis for CUE in either an RO or a Board decision.  38 
C.F.R. §§  3.105(a); 20.1403 (2000).  The written arguments 
expressed by the moving party and his representative are 
essentially a request for a readjudication of the claim on 
the merits addressed by the Board in September 1980.  This is 
not the purpose of a review based upon CUE.  

The record before the Board in September 1980 included a 
report of examination for service enlistment that noted the 
veteran had myopia.  There was no documentation of a 
diagnosed acquired eye disorder in service, and uncorrected 
visual acuity at separation was attributed to the normal 
progression of myopia.  The Board noted that myopia is a 
refractive error that is considered to be a developmental 
abnormality.  Under the controlling regulation, refractive 
error is not a disease or injury for compensation purposes.  
38 C.F.R. § 3.303(b) (1980).  Service connection, both in 
1980 and 2000, may not be granted for refractive error.  38 
C.F.R. §§ 4.9, 3.303(c)(2000).  

The moving party and his representative have asserted that 
the findings shown in the service medical records were in 
error in light of post service medical findings.  The Board 
notes that CUE involves adjudicative errors, not medical 
errors.  Russell, 3 Vet. App. at 314.  Even if the diagnosis 
of myopia during service was incorrect or incomplete, a 
subsequent change in diagnosis is expressly identified as one 
of the explicit instances where CUE cannot be found.  38 
C.F.R. § 20.1403(d)(1).  An argument that some evidence 
actually of record in 1980 was not given the probative value 
the moving party and his representative believe it deserved 
goes to the weighing and evaluation of the evidence.  This is 
also not a valid allegation of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  To the extent the moving party's 
representative is arguing that the additional medical reports 
contained actual medical opinions that an acquired eye 
disease first diagnosed post service was causally related to 
service, the Board finds this assertion to be without basis 
in fact.  The July 1979 letter from Dr. A. K. describes the 
moving party's current condition as macular degeneration 
secondary to generalized pigment epithelial dystrophy with 
unknown etiology.  This medical evidence failed to establish 
any causal connection between the moving party's current eye 
disorder and military service.  

Likewise, arguments that lay evidence could have constituted 
new and material evidence to establish medical diagnosis or 
causation is without merit as it goes to the weighing and 
evaluation of evidence which can not form the basis for a 
finding of CUE. 

The argument that the Board substituted its "unsupported 
conclusion" that an eye disease was not shown in service and 
disregarded medical opinions of record is not a valid basis 
for a finding of CUE.  The argument is clearly an attempt to 
retroactively apply Colvin v. Derwinski, 1 Vet. App. 171 
(1991), to the adjudication of a claim long before there was 
either judicial review of Board determinations, much less a 
precedent opinion.  An error of law reaching the level of CUE 
must be on the law in effect at the time of the decision 
challenged.  Likewise, generalized citations to various 
provisions of the law or regulations do not raise a valid 
claim of CUE.  An argument that 38 C.F.R. §3.303(c) was not a 
valid regulation completely lacks merit as a basis to 
challenge a prior decision on the basis of CUE.  The Board by 
statute was bound then, as now, to follow the law and 
regulations and had no power to invalidate a regulation.  38 
U.S.C.A. § 4004 (West 1980).  Thus, the alleged failure of 
the Board to take an action it could not do under the law can 
not rise to the level of CUE.

The record also contains a brief by the moving party's 
attorney submitted in November 2000.  The brief identifies 
five "issues" in support of the CUE motion:  (1) the Board's 
1980 decision erroneously required that evidence submitted by 
the appellant after the prior denial of his claim must 
effectively establish the in-service origin of an acquired 
disorder; (2) the 1980 Board decision failed to discuss 
evidence submitted by the appellant that was new and 
material; (3) the 1980 Board decision changed the issues on 
appeal from new and material to whether additional evidence 
established a new factual basis on the question of service 
connection; (4) the Board offered its unsupported conclusion 
regarding medical causation in lieu of available medical 
evidence; and (5) the actions of the Secretary from 1978 to 
1980 were not final under Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) for failure of the duty to assist, thus that 
action should be considered an unadjudicated claim and the 
appellant should be granted benefits effective from July 20, 
1979.  Although some of these issues have essentially been 
addressed in this decision, in the interest of clarity the 
Board will also consider them as enumerated by the moving 
party's attorney.  

The Board first emphasizes that Section 1404(b) mandates that 
a CUE motion "must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal and factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error."  See 38 
C.F.R. § 20.1404(b) (emphasis added).  The November 2000 
brief repeatedly cites to law, regulations, and particularly 
case law that were not in effect in 1980.  The Board finds 
that each and every one of these citations fails to meet the 
requirements of Section 1404(b) because a clear and specific 
allegation must be to the law and regulations existing at the 
time of the Board determination under challenge.  Further, an 
allegation of error must contain a clear explanation as to 
why the result would have been manifestly different absent 
the error.  Merely asserting that an error was outcome 
determinative without explanation of why it is outcome 
determinative can not raise a valid claim of CUE.

In regard to the allegation that the Board applied the wrong 
legal standard, a review of the 1980 decision reflects that 
the Board effectively ruled in the alternative on both a de 
novo basis and as to the question of new and material 
evidence, when the claimant was only due review on the basis 
of whether new and material evidence had been submitted.  The 
Board notes in this regard that the moving party's attorney 
concurs that the Board in 1980 "to all intents and purposes 
reopened and readjudicated" the claim.  (Brief at page 16.)   
The Board not only reviewed the evidence of record in March 
1962, but also found that it supported the determination 
reached at that time by the RO.  This amounted to de novo 
review of the record before the RO in 1962.  The Board in 
1980 then went on to find that evidence received since March 
1962 did not effectively establish the in service origin of 
an acquired eye disorder.  The Board specifically commented 
that "[c]onsequently, the claim for service connection for an 
eye disorder must remain in denied status."  Thus, to the 
extent the Board applied the "wrong" legal standard, the 
Board's fundamental error was to afford a more liberal review 
than the moving party was entitled to receive in his 
application to reopen on the basis of new and material 
evidence.  Obviously, if the moving party's claim failed on 
the merits, any question about the legal standard of new and 
material evidence is can not rise to CUE because it cannot 
establish that the outcome manifestly would have been 
different. 

The moving party's attorney maintains that had the Board 
applied the correct standard, the claim would have been 
remanded or allowed.  The moving party's attorney does not 
explain why, even if the Board was in error in 1980 to 
require that the new evidence alone provide a new factual 
basis, that the additional evidence of record in 1980, even 
if considered in light of the all the evidence including the 
"old" evidence, manifestly dictated a different result.  The 
fundamental fact is that the neither the evidence of record 
at the time of the 1962 determination by the RO, the 
additional evidence placed in the record thereafter and 
before the Board in 1980 nor both in any combination 
demonstrated the in service origins of an acquired eye 
disability.  Simply stated, there was no medical diagnosis or 
opinion placing the onset of an acquired eye disability in 
service or connecting an acquired eye disability to service 
in the record at the time of the Board's 1980 determination.  
Absent such evidence, the argument that any legal error was 
outcome determinative is without merit.  

With respect to the argument that had the Board applied the 
correct legal standard, the case would have been remanded, 
this can not rise to the level of CUE.  A remand for 
additional development, including a medical examination or 
opinion, would have at most amounted to a breach of the duty 
to assist.  The Court has held cannot form the basis of a CUE 
claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (VA's 
breach of duty to assist caused incomplete record but not 
incorrect record).  Thus, even assuming that the Board 
committed error in applying the incorrect legal standard, it 
cannot be said that such error is undebatable and of the 
sort, which had it not been made, would have manifestly 
changed the outcome at the time it was made.  

Secondly, the moving party's representative has argued that 
the Board failed in 1980 to discuss evidence submitted by the 
appellant which was new and material.  However, this argument 
is once again nothing more than a dispute with the weighing 
and evaluation of the evidence and cannot form the basis of a 
valid CUE claim.  All of the evidence cited by the moving 
party's representative was summarized in the evidence portion 
of the Board's 1980 decision.  The moving party has alleged 
that because two specific pieces of evidence were not 
specifically mentioned in the Board's discussion of the 
evidence, CUE must be found.  However, the representative has 
cited no legal authority in effect in 1980 in support of his 
position.  The Board notes that 38 U.S.C.A. § 5104 was not 
added until December 18, 1989, after the Board's 1980 
decision was issued.  Furthermore, there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  Unless 
rebutted by clear and convincing evidence to the contrary, 
the Secretary is entitled to the benefit of the presumption.  
The 1980 Board decision clearly notes the medical statements 
referenced by the moving party in the evidence section.  The 
Board finds no evidence to indicate that the Board's 
conclusion in the 1980 decision was not the product of the 
factual record before it in its entirety.  See Baldwin v. 
West, 13 Vet. App. 1 (1999).  Thus, it is not clear from the 
face of the decision that any of the evidence of record was 
not considered and the moving party's assertion is merely a 
disagreement with how the evidence was weighed.  This is not 
a valid allegation of CUE.  38 C.F.R. § 20.1403(d)(3).  

The moving party's attorney also asserts as to "issue" one 
and two that the medical reports of record in 1980 placed the 
onset of an eye disability within the "one year presumptive 
period" after separation from service.  There is no 
explanation as to the eye disability subject to presumptive 
service connection in 1980, or how that disability, if 
present, was manifest to a compensable degree, either with 
regard to the diagnosis or the provision of the law and 
regulations in effect in 1980 that provided such a 
presumption.  This allegation likewise is inadequate to raise 
a valid claim of CUE. 

In his third "issue", the moving party's attorney has argued 
that the Board "changed the issue" from whether new and 
material evidence had been submitted to whether the new 
evidence established a new factual basis.  This is, at heart, 
a restatement of "issue" one and fails for the same reasons.  
The moving party has cited no authority in effect in 1980 in 
support of that position.  Furthermore, even if 38 C.F.R. 
§ 3.156 was misapplied by the Board, the moving party's 
representative has failed to demonstrate how the outcome of 
the decision would have been manifestly different.  The Board 
reiterates that in the 1980 decision, the Board provided a de 
novo review of the veteran's claim, which was a more liberal 
review than the moving party was entitled to receive.  The 
Board denied the claim on the merits; thus it cannot be shown 
that the outcome would have changed.  The Board concluded 
that there was no medical evidence of record in 1980 
demonstrating that an acquired eye disability was of service 
origin.  This was correct as to the facts of record at that 
time.  Thus, any legal error that may have occurred in the 
application of 38 C.F.R. § 3.156 was harmless and did not 
manifestly dictate a different outcome.

In his November 2000 brief, the moving party's representative 
reiterated an argument that the Board offered its unsupported 
conclusion regarding medical causation in lieu of available 
medical evidence.  As noted earlier in this decision, this 
argument is an attempt to retroactively apply Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Additionally, the Board's 
1980 conclusion that the veteran's uncorrected visual acuity 
at separation was attributable to the normal progression of 
myopia is clearly supported by the April 1959 separation 
examination noting marked myopia, partially correctable, had 
existed prior to service.  Furthermore, myopia, a refractive 
error, was not a disease or injury subject to service 
connection regardless of advancement or non-advancement.  38 
C.F.R. § 3.303(b) (1980).  Thus, the Board finds no 
undebatable error of fact or law that would have manifestly 
changed the outcome of this decision.

Finally, the moving party's representative has alleged a 
failure of the duty to assist as a basis for CUE.  Once 
again, he has failed to cite any law, regulation, or case 
authority in effect at the time of the 1980 Board decision in 
support of this allegation.  As previously noted, the 
Secretary's failure to fulfill the duty to assist is 
expressly identified as one of the explicit instances where 
CUE cannot be found.  
38 C.F.R. § 20.1403(d)(2).  Furthermore, although the moving 
party's representative asserts that VA failed to obtain 
medical records from providers of which it was aware, he 
cites no specific records or providers from whom records were 
not obtained.  The Board has found no indication in the 
record that VA failed to obtain records of which it was 
aware.  

With respect to the reliance upon Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Board notes that the Federal 
Circuit has since clarified that although some language in 
Hayre was broad, its holding was "extremely narrow."  Cook v. 
Principi, No. 00-7171 (Fed. Cir. July 20, 2001).  The holding 
in Hayre concerned a breach of the duty to assist where the 
RO failed to obtain pertinent service medical records 
specifically requested by the claimant and then failed to 
provide notice to the claimant explaining the deficiency.  
None of the alleged violations of the duty to assist in this 
matter fall into the category identified in Hayre.  
Accordingly, the Board concludes that no valid allegation has 
been raised that would vitiate the finality of the Board 
decision in 1980. 

The Board finds that no other specific allegation of error 
has been raised as to the Board's determination in 1980 that 
evidence submitted since a March 1962 rating decision did not 
establish a new factual basis meriting allowance of the 
reopened claim.  The moving party has not alleged any error 
that, if accepted, is undebatable and would have resulted in 
a manifestly different outcome at the time it was made.  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would constitute CUE of fact or of law in the September 
1980 decision by the Board.  


ORDER

The motion for revision of the September 1980 decision on the 
grounds of CUE is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


